DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 01 November 2022 and 10 November 2022 for the application filed 04 May 2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/040090, filed 29 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-220270, filed 15 November 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election of Group I (Claims 1-16, drawn to a manufacturing method for a membrane sheet) in the reply filed on 06 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the acidic gas separation membrane sheet includes a first porous layer…”. 
Claims 17 and 18 are objected to because of the following informalities:
The claims fail to provide the appropriate status identifiers. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application (MPEP §714 IIC). Acceptable status identifiers and alternatives as set forth in 37 CFR 1.121(c) are listed in MPEP §714 IIC(E).
Here, Applicant has indicated these claims as “Original”; however, they were previously withdrawn in the Response to Restriction/Election Requirement filed 06 July 2022.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, two steps of “leaving the hydrophilic resin composition liquid under the reduced pressure atmosphere” are recited. However, parent Claim 1 has introduced only one such step: “a step (S2b) of leaving the hydrophilic resin composition liquid”. As such, it is unclear which of the recited two steps is referencing the Claim 1-introduced step (S2b). Even further, the other of the recited two steps lacks antecedent basis because the claims have only introduced one single step of leaving.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABURAYA et al. (US PGPub 2015/0165384 A1) in view of BUYSSE et al. (Journal of Membrane Science 359, 2010, pg. 86-92) and further in view of DEGEN et al. (US Patent 5,685,991).
Regarding Claim 1, ABURAYA discloses a method for producing a composite membrane for gas separation (p0084). In the method, a gas permeable support 12 is fed from a web roll 12A onto a conveyance advanced by conveyance rolls 46; then coating apparatus 52 applies an aqueous solution for gas separation layer 14 formation from a storage portion 14A onto a coating die 52A to coat the surface of the gas permeable support 12 (i.e., a step (S3) of applying the… liquid onto the first… layer and forming an applied layer on the first… layer). Film 16B is a porous protective layer that is fed from roll 16A and is laminated by rolls 56 onto the surface of the gas separation layer 14 (i.e., a step (S4) of laminating the second… layer on the applied layer and forming a laminated body; p0088; FIG. 2). In Example 1, the coating liquid for forming the gas separation layer comprises a polyvinyl alcohol-polyacrylic acid salt copolymer (i.e., a hydrophilic resin composition liquid) and is prepared by mixing various solvents with the copolymer (i.e., a step (S1) of preparing a hydrophilic resin composition liquid for forming the hydrophilic resin composition layer; wherein the hydrophilic resin composition liquid contains a hydrophilic resin and a medium; p0125); this coating was applied to a hydrophobic gas permeable support (i.e., a first porous layer; p0126); and a polytetrafluoroethylene (PTFE) porous protective layer was laminated onto the gas separation layer (i.e., a second porous layer; p0127).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

ABURAYA is deficient in disclosing a step (S2) of removing bubbles contained in the hydrophilic resin composition liquid or that the step or removing bubbles includes a step (S2a) of applying a shear to the hydrophilic resin composition liquid and a step (S2b) of leaving the hydrophilic resin composition liquid.
BUYSSE discloses a method for producing membranes for gas separation (abstract). The membranes are formed from a polymer solution that is prepared by slowly dissolving the polymer in a solvent under shear (i.e., a step (S2a) of applying a shear to the hydrophilic resin composition liquid); subsequently, the polymer solution is degassed under vacuum for a period of time prior to membrane formation (i.e., a step (S2b) of removing bubbles contained in the hydrophilic resin composition liquid; a step of leaving the hydrophilic resin composition liquid; §2.2, par. 1, pg. 87). BUYSSE notes the importance of controlling the viscosity of the polymer solution to avoid the formation of undesired macrovoids in the resulting membrane (§1, par. 4, pg. 87). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to remove bubbles from a membrane-forming polymer solution as disclosed by BUYSSE in the method for producing a composite membrane for gas separation disclosed by ABURAYA.
	Modified ABURAYA is deficient in disclosing the step (S2a) of applying the shear includes a step of filtering the hydrophilic resin composition liquid.
	DEGEN discloses a method for preparing a filtration membrane (c7/9-12) wherein a polymeric resin is dissolved in a solvent to form a solution, the solution is then mixed via high shear mixer, subsequently filtered, and finally subjected to degassing before casting/forming the membrane (i.e., the step (S2a) of applying the shear includes a step of filtering the hydrophilic resin composition liquid; c8/11-32). Advantageously, such disclosed mixing by shearing, filtering, and degassing prior to casting removes as much contaminant particles to prevent substantial membrane defects (c8/24-32). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a filtering step after shearing as disclosed by DEGEN in the method of manufacturing a separation membrane made obvious by modified ABURAYA.
Regarding Claim 2, modified ABURAYA makes obvious the method of Claim 1. ABURAYA further discloses a gas permeable support 12 is fed from a web roll 12A onto a conveyance advanced by conveyance rolls 46 (i.e., a step of unrolling the first porous layer from a roll-shaped first porous layer rolled body to supply the first porous layer to the step (S3); p0088; FIG. 2). Film 16B is a porous protective layer that is fed from roll 16A and is laminated by rolls 56 onto the surface of the gas separation layer 14 (i.e., a step of unrolling the second porous layer from a roll-shaped second porous layer rolled body to supply the second porous layer to the step (S4); p0088; FIG. 2). ABURAYA further discloses the formed composite membrane 10 is wound as a roll 10A (i.e., a step of winding the laminated body into a roll; p0088).
Regarding Claim 3, modified ABURAYA makes obvious the method of Claim 1. BUYSSE further discloses that the polymer solution exhibits shear-thinning behavior, i.e., as shear rate increases, viscosity decreases (§3, par. 2, pg. 88). BUYSSE further discloses that solution viscosity can be optimized to prevent the formation of macrovoids by adjusting the shear rate to the point a critical suspension viscosity is reached (§1, par. 4, pg. 87). While neither ABURAYA or BUYSSE explicitly disclose the hydrophilic resin composition liquid has a viscosity of greater than or equal to 100 Pa·s at a temperature of 25°C and a shear rate of 0.1 s-1, BUYSSE recognizes the claimed parameter is a result-effective variable that can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range of a viscosity of greater than or equal to 100 Pa·s would have been obvious to one skilled in the art at the time of the invention.
Regarding Claim 4, modified ABURAYA makes obvious the method of Claim 1. ABURAYA further discloses the coating liquid for forming the gas separation layer includes a carbon dioxide absorption promoter, i.e., promoting the reaction of carbon dioxide with a nitrogen-containing compound and sulfur oxide (p0044). Examples of such promoters are also provided, which include amino acids and a number of heterocompounds each of which reversibly bind to carbon dioxide (i.e., wherein the hydrophilic resin composition further contains a substance that reversibly reacts with an acidic gas; p0045-0046).
Regarding Claim 5, modified ABURAYA makes obvious the method of Claim 1. BUYSSE discloses shear-thinning the polymer solution and degassing in a vacuum (i.e., wherein the step (S2) of removing bubbles is performed by performing the step (S2a) of applying the shear and the step (S2b) of leaving once or repeating the steps (S2a) and (S2b) twice or more; §2.2, par. 1, pg. 87).
Regarding Claim 6, modified ABURAYA makes obvious the method of Claim 1. BUYSSE discloses shear-thinning the polymer solution and degassing in a vacuum (i.e., wherein, in the step (S2) of removing bubbles, the step (S2b) of leaving is lastly performed; §2.2, par. 1, pg. 87). Similarly, DEGEN discloses degassing as the last step prior to membrane casting (c8/28-29).
Regarding Claim 7, modified ABURAYA makes obvious the method of Claim 1. ABURAYA further discloses the polymer solution of the coating liquid for forming the gas separation layer is stirred together (p0125). Similarly, BUYSSE further discloses the polymer solution is mixed in a centrifugal mixer (i.e., wherein the step (S2a) of applying the shear further includes a step of stirring the hydrophilic resin composition liquid; §2.2, par. 1, pg. 87). 
Regarding Claim 8, modified ABURAYA makes obvious the method of Claim 1. BUYSSE further discloses degassing the polymer solution in a vacuum (i.e., wherein the step of leaving is performed under a reduced pressure atmosphere; §2.2, par. 1, pg. 87).
Regarding Claim 9, modified ABURAYA makes obvious the method of Claim 8. BUYSSE discloses preparing the polymer solution, which inherently includes water, and applying a vacuum to degas the solution (§2.2, par. 1, pg. 87). While BUYSSE is deficient in explicitly disclosing the level of vacuum applied, most lab vacuum applications operate at pressures between 1.5 and 150 Torr, i.e., approximately 0.2 to 20 kPa. The vapor pressure of water at room temperature is 2.3 kPa. Thus, BUYSSE inherently discloses a vacuum pressure range that overlaps with the claimed range of a reduced pressure atmosphere greater than or equal to 1.01 times the vapor pressure of the medium and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Absent showings of unexpected results or criticality, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to apply a sufficient vacuum (i.e., greater than or equal to 1.01 times the vapor pressure of the claimed medium) to degas the polymer solution with the expectation of success.
Regarding Claims 10 and 11, modified ABURAYA makes obvious the method of Claim 1. ABURAYA further discloses stirring together the components of the polymer solution of the coating liquid for forming the gas separation layer at a temperature of 25°C (i.e., a step of adjusting the hydrophilic resin composition to a predetermined temperature before the step (S2); the predetermined temperature is lower than 90°C; p0125).
Regarding Claim 15, modified ABURAYA makes obvious the method of Claim 1. ABURAYA further discloses the laminating layer polymer is hydrophobic (p0054), which has the property of having a water contact angle at room temperature being 100° or higher (i.e., wherein a contact angle of water in the second porous layer is greater than or equal to 90 degrees at a temperature of 25°C; p0077). 
Regarding Claim 16, modified ABURAYA makes obvious the method of Claim 1. ABURAYA further discloses polyethersulfone, polypropylene, polysulfone, and polyimide as the laminating layer (i.e., wherein the second porous layer contains at least one resin selected from the cited group; p0054).
Regarding Claim 19, modified ABURAYA makes obvious the method of Claim 7. DEGEN further discloses that the casting solution is prepared by first mixing extremely well by high shear mixer, then filtering, and subsequently degassing (i.e., wherein the filtration step is performed after the stirring step is performed; c8/25-29).
Regarding Claim 20, modified ABURAYA makes obvious the method of Claim 7. DEGEN further discloses that the casting solution is prepared by first mixing extremely well by high shear mixer, then filtering, and subsequently degassing (c8/25-29). The prior art is deficient in disclosing a step of leaving the hydrophilic resin composition liquid under the reduced pressure atmosphere immediately after the step of stirring and prior to the step of filtering.
However, as recognized by DEGEN, the polymer casting solution should be substantially free of dissolved gases (c8/25-27). DEGEN already teaches the step of degassing the casting solution after high shear mixing and filtration and prior to membrane casting; thus, one of ordinary skill in the art – in seeking to provide a further degassed solution to produce a solution “substantially free of dissolved gases” – would find it obvious to practice additional degassing steps throughout the casting solution preparation. Such repetition is not of patentable significance; the mere duplication of parts or process steps has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). Furthermore, such a practice involves only routine skill in the art and is not considered to have any patentable significance.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABURAYA et al. (US PGPub 2015/0165384 A1) in view of BUYSSE et al. (Journal of Membrane Science 359, 2010, pg. 86-92) further in view of DEGEN et al. (US Patent 5,685,991), as applied to Claim 1 above, and further in view of ZHOU et al. (US PGPub 2016/0214035 A1).
	Regarding Claim 12, modified ABURAYA makes obvious the method of Claim 1. Modified ABURAYA is deficient in disclosing a step of confirming the bubbles mixed in the hydrophilic resin composition liquid between the step of removing bubbles and the step of forming the applied layer.
	ZHOU discloses a method and device for degassing a polymer solution by shearing the solution (abstract). ZHOU further discloses that once the solution has passed through the device, a sampling port provides for the detection of “degassing degree” of the polymer solution (i.e., a step of confirming the bubbles mixed in the hydrophilic resin composition liquid between the step of removing bubbles and the step of forming the applied layer; p0017). Advantageously, such a detection step allows for the proper production of a polymer solution having an “eligible” level of degassing (p0017) to provide a polymer solution having the desired viscosity (p0006). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include such a confirming step as disclosed by ZHOU to check whether bubbles have been sufficiently removed from the polymer solution of method of Claim 1 made obvious by modified ABURAYA.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABURAYA et al. (US PGPub 2015/0165384 A1) in view of BUYSSE et al. (Journal of Membrane Science 359, 2010, pg. 86-92), DEGEN et al. (US Patent 5,685,991), and ZHOU et al. (US PGPub 2016/0214035 A1), as applied to Claim 12 above, and further in view of BAUER (US PGPub 2008/0248591 A1).
	Regarding Claim 13, modified ABURAYA makes obvious the method of Claim 12. While ZHOU discloses a sampling port for detecting degassing degree of the polymer solution, modified ABURAYA is deficient in disclosing a step of imaging the hydrophilic resin composition liquid or a step of detecting the bubbles using an image obtained in the step of imaging.
	However, bubble detection devices are common in the art. For example, BAUER discloses a sensor detection system for detecting the level of dissolved gas in a solution (p0002); gas bubbles in solution are detected by an imaging gas bubble detector, said detector may be a digital camera modified with image analysis software for gas bubbles (p0086). Advantageously, the use of an optical digital imaging device allows for simple, rapid, specific, inexpensive, and sensitive determination of bubble presence (p0020). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to apply the imaging system of BAUER to the method of Claim 12 made obvious by modified ABURAYA.
	Regarding Claim 14, modified ABURAYA makes obvious the method of Claim 13. As noted earlier, ZHOU teaches that the polymer solution is assessed to determine a “degassing degree”; if such a degassing degree exceeds a certain value, the degassing operation is repeated until a desired degree is reached (i.e., wherein the step of controlling performs control so that the hydrophilic resin composition liquid supplied to the step (S3) has a detectable amount of the bubbles of less than or equal to a threshold value; p0017). Thus, the polymer solution, when properly prepared will have an acceptable level of bubbles, can then be subsequently delivered to form the gas separation layer (i.e., a step of controlling a supply of the hydrophilic resin composition liquid to the step (S3) performed by the step of delivering based on a detection result in the step of detecting the bubbles).

Response to Arguments
	Applicant’s amendments filed 01 November 2022 and 10 November 2022 have been fully considered and are persuasive. The prior art rejections of Claim(s) 1-11, 15, and 16 under 35 U.S.C. 103 as being unpatentable over ABURAYA et al. (US PGPub 2015/0165384 A1) in view of BUYSSE et al. (Journal of Membrane Science 359, 2010, pg. 86-92) have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made for Claim(s) 1-11, 15, 16, 19, and 20 under 35 U.S.C. 103 as being unpatentable over ABURAYA et al. (US PGPub 2015/0165384 A1) in view of BUYSSE et al. (Journal of Membrane Science 359, 2010, pg. 86-92) and further in view of DEGEN et al. (US Patent 5,685,991).
	All prior Claim Objections and 35 USC 112(b) and (d) rejections have been addressed. However, please note the new Claim Objections of Claims 17 and 18 and the new 35 USC 112(b) rejection of Claim 20.
	Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
	All other arguments have been addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777